Citation Nr: 1807171	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. N., Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from June 1978 to December 1981, including on a period of active duty for training (ACDUTRA) in August 1978.  He then served on active duty in the United States Navy from December 1981 to December 1986.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified in support of this claim at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

A right knee disability is related to the Veteran's active service.


CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C. §§ 101, 106, 1131 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability on a direct basis, as related to an in-service right knee injury.  According to January 2010 and April 2014 written statements and June 2017 hearing testimony, the injury occurred during basic training at Parris Island, when the Veteran was participating in a three-mile run.  Allegedly, medical personnel confirmed that injury, described as a soft tissue tear, and diagnosed anserine bursitis when the Veteran visited sick call for treatment.  Thereafter, he continued to experience knee pain and, in 1979 and 1981, testing, including x-rays, found a torn medial meniscus and chronic bursitis.  He reportedly fought through the pain associated with those conditions to be a good Marine.  Subsequently, he reported to the USS Saratoga for his second tour of duty, where, for four years, he climbed up and down ladders 20 times daily.  Again, he continued to experience right knee pain, but did not see a doctor for treatment.  After leaving service, he could no longer handle the problem and, in 1997, sought right knee treatment.  Since then, his right knee symptoms have worsened, necessitating surgery, including a total knee replacement, and doctors have told him his current right knee disability is related to the in-service injury.

The Veteran currently has a right knee disability.  Post-service treatment records dated since 2000 and a report of VA examination conducted in January 2010 include diagnoses of post-traumatic right knee osteoarthritis and meniscus tears.  That evidence satisfies the current disability element of a claim for service connection.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

To be granted service connection for a claimed disability, evidence must satisfy additional criteria.  Specifically, the record must include competent and credible evidence of both in-service incurrence or aggravation of a relevant disease or an injury and a causal relationship, between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  And because the Veteran is attributing a right knee disability to an injury sustained in 1978, when he was not on active duty, the record must show that the injury occurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Active military, naval, or air service includes any period of active duty, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (2012).  The Board finds that the evidence satisfies those criteria.

The service medical records show an in-service right knee injury.  Those records show that in August 1978, the Veteran injured his right knee during a period of ACDUTRA for basic training at Parris Island.  Specifically, he twisted it while running and felt a ripping sensation.  A medical professional sent the Veteran for further evaluation to rule out a fracture versus a soft tissue tear.  During follow-up at the orthopedic clinic, a doctor diagnosed anserine bursitis and gave the Veteran a steroid injection. 

In July 1979, the Veteran presented complaining of reoccurring right knee clicking, swelling, and stiffness since the August 1978 injury.  Based on a clinical evaluation, the examiner diagnosed a torn medial meniscus and recommended an orthopedic consultation at a VA hospital.  According to an April 1980 note, the Veteran did not follow up.  His service thus placed him on a four-week hold and indicated he had to be seen at the VA by his May drill.  In July 1980, he was found physically qualified for two weeks of training.  

In January 1981, he presented complaining of right knee pain, previously diagnosed as strained ligaments, and a two-year history of swelling.  He indicated it improved one time with a steroid injection.  Based on a clinical evaluation, the examiner diagnosed chronic bursitis and referred the Veteran for another steroid injection.  

Although there is a VA examiner's January 2010 opinion of record ruling out a relationship between a current right knee disability and the in-service right knee injury, there are also two private doctors' statements opining that the current knee disability is related to the service injury.  In 2011, while reviewing the results of magnetic resonance imaging, the Veteran's orthopedist wrote in the record that he had again advised the Veteran that his knee pain and problems were directly related to numerous incidents that had occurred in service years ago.  Attached to that comment are treatment records, which include the Veteran's reported medical history, one accurately describing the in-service right knee injury, a subsequent return to duty, and the absence of further right knee treatment until 1997.  In March 2015, after reviewing the Veteran's service records, another orthopedist confirmed that the injuries the Veteran sustained in service were contributing factors leading to right knee osteoarthritis and total knee replacement.  

The Board finds that the evidence supports a finding that a right knee disability is related to an in-service right knee injury.  Therefore, as a right knee disability was incurred in service, service connection for a right knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


